Citation Nr: 0735835	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  05-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound left arm with shoulder 
impairment.  

2.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 10 percent for 
tender scars, residuals of shell fragment wounds of the left 
shoulder.  

4.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of right shoulder repair. 

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
medial meniscectomy.  

6.  Entitlement to a rating in excess of 10 percent for 
limitation of extension, right knee.  

7.  Entitlement to a compensable rating for scars on 
posterior side of the right lower thigh.  

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

9.  Entitlement to an effective date prior to October 22, 
2004 for increased evaluations and establishment of service 
connection.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had periods of active duty between September 1961 
and April 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2005, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in August 2005.   

The Board notes that the veteran was represented by Richard 
LaPointe, who recently retired.  By way of a September 2007 
correspondence, the Board informed the veteran of his options 
for obtaining new counsel, including the option of 
representing himself.  The veteran stated by September 2007 
correspondence that he wishes to represent himself.

The Board also notes that the veteran's Congressman submitted 
an August 2006 facsimile that indicated that the veteran 
wished to request a Board hearing.  The RO notified the 
veteran in October 2005 that he had 90 days from that 
correspondence to request a hearing; and that if he waited 
longer than 90 days, he would have to explain to the Board in 
writing why he was unable to send his request on time.  The 
RO then notified the veteran's Congressman in February 2007 
that the veteran had not requested a hearing on time or 
written to the Board to explain his failure to make his 
request timely.  The February 2007 was sent to the veteran in 
September 2007.  He has not responded.  

Finally, the Board notes that two issues need to be remanded 
because the veteran submitted evidence directly to the Board 
without waiving his right to RO review of that evidence.  
This new evidence pertained solely to the issues of an 
increased rating for PTSD, and consequently entitlement to a 
TDIU.  Since the new evidence did not pertain to the 
remaining issues, the Board is not precluded from 
adjudicating those issues at this time.

The issues of entitlement to an increased rating for PTSD; 
entitlement to an increased rating for scars on posterior 
side of right lower thigh; and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a shell 
fragment wound left arm with shoulder impairment are 
manifested by pain and severe limitation of motion.  They are 
not manifested by unfavorable ankylosis with abduction 
limited to 25 degrees; or impairments of the humerus 
consisting of loss of head (flail shoulder), nonunion (false 
flail shoulder), or fibrous union.

2.  The veteran's service-connected tender scars, residuals 
of shell fragment wounds of the left shoulder are manifested 
by slight tenderness, irregular texture and margins, and 
minimal adherence to the underlying tissue.  They are not 
deep scars, nor do they cause limitation of motion.  

3.  The veteran's service-connected degenerative changes of 
right shoulder repair are manifested by pain and minimal 
limitation of motion.  The disability is not manifested by 
motion limited to raising the arm to shoulder level; or a 
moderate deformity of the humerus.

4.  The veteran's service-connected degenerative joint 
disease of the right knee, status post medial meniscectomy is 
manifested by pain and limitation of motion.  It is not 
manifested by moderate subluxation or lateral instability.

5.  The veteran's service-connected limitation of extension, 
right knee is manifested by extension limited to 3 degrees.  
It is not manifested by extension limited to 15 degrees

6.  The veteran's claims were received on October 22, 2004 
and the RO granted service connection for tender scars, 
residuals of shell fragment wounds of the left shoulder, and 
for limitation of extension, right knee from the date of 
receipt of the claims, October 22, 2004.  The RO also granted 
an increased rating for a shell fragment wound left arm with 
shoulder impairment effective from that date.  There was no 
ascertainable increase in the veteran's disability within one 
year prior to the date the claims were received. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
residuals of a shell fragment wound left arm with shoulder 
impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5200-5202 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
tender scars, residuals of shell fragment wounds of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Codes 7801, 7804 
(2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative changes of right shoulder repair have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Codes 5200-5203 (2007).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative joint disease of the right knee, status post 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2007).

5.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
limitation of extension, right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 5261 (2007).

6.  The criteria for entitlement to an effective date prior 
to October 22, 2004 for an increased rating for shell 
fragment wound left arm with shoulder impairment; and for 
service connection for  tender scars, residuals of shell 
fragment wounds of the left shoulder, and for limitation of 
extension, right knee, are not met.  38 U.S.C.A. §§ 5110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in October 2004.  In January 2005, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the January 
2005 VCAA notice preceded the March 2005 RO rating decision, 
there is no defect with respect to the timing of the VCAA 
notice.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there has been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with a 
letter in January 2005 in which it advised the appellant of 
what information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Moreover, the RO provided the veteran with a July 2005 
statement of the case that contained all the relevant rating 
criteria used to determine disability ratings.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records, and a VA 
examination dated January 2005.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

Where the appeal arises from the original assignment of a 
disability evaluation, as in the case of the veteran's 
increased rating claim for tender left shoulder scars and for 
limitation of extension of the right knee, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

Shell Fragment Wound Left Arm with Shoulder Impairment 
The veteran's service-connected residuals of a shell fragment 
wound left arm with shoulder impairment have been rated by 
the RO under the provisions of Diagnostic Code 5201.  Under 
this regulatory provision, a rating of 20 percent is 
warranted when the veteran's arm motion is limited to raising 
the arm to shoulder level; or when the motion of the 
veteran's minor arm is limited to midway between the side and 
shoulder.  A 30 percent disability rating is warranted when 
the range of motion of the veteran's major arm is limited to 
midway between the side and shoulder; or the range of motion 
of the veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted when the 
veteran is unable to raise his major arm to 25 degrees from 
his side.

The veteran underwent a VA examination in January 2005.  The 
examiner noted that the veteran is right handed.  He 
complained that the severity of his shoulder disability is 
severe.  He is never free of discomfort; and he loses sleep 
about 15 nights out of 30.  He is no loner employed; but if 
he were, he would miss work.  He reported that flare-ups are 
caused by abduction, flexion, and any significant hard impact 
activity.  The examiner noted that no assistive devices were 
being used.  

Upon examination, there was marked and exquisite tenderness 
and minimal swelling.  There was no redness or drainage.  
Active abduction was from 0-10 degrees; passive abduction was 
from 0-12 degrees with the veteran reporting excruciating 
pain and requesting that the examiner stop.  There was no 
reduction against minimal resistance of the examiner's hand, 
or with repetition.  The veteran complained of severe pain as 
he repeated limited abduction.  There was a shortening of 
duration.  He achieved active forward flexion from 0-8 
degrees with excruciating pain.  Passive attempts at flexion 
were from 0-10 degrees.  Once again, the veteran reported 
pain and told the examiner to stop.  Internal and external 
rotation were essentially 0 degrees with the veteran 
reporting exquisite pain.  Muscle mass of the left shoulder 
appeared normal.  X-rays showed no evidence of an acute bony 
or joint abnormality.  He was diagnosed with shell fragment 
wound to the left arm with impairment of function of the left 
shoulder: x-ray calcific tendonitis about the bicipital 
tendon which appeared to have progressed.  There was also 
degenerative change glenohumeral articulation and evidence of 
an old Hill-Sacks deformity.   

Under Diagnostic Code 5201, a rating in excess of 30 percent 
is only warranted when the veteran is unable to raise his 
major arm to 25 degrees from his side.  The January 2005 
examiner noted that the veteran is right handed.  As such, 
his left arm/shoulder is his minor arm.  The veteran's 
current 30 percent rating is the maximum allowable rating 
under this Diagnostic Code.  

The Board acknowledges that a rating in excess of 30 percent 
is warranted for unfavorable ankylosis with abduction limited 
to 25 degrees from the side (Diagnostic Code 5200); or for 
impairments of the humerus consisting of loss of head (flail 
shoulder), nonunion (false flail shoulder), or fibrous union 
(Diagnostic Code 5202).  However, the veteran does not meet 
these criteria either.  There has been no showing of 
ankylosis; and the January 2005 x-rays showed no acute bony 
or joint abnormality.

As to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet.App. 202 (1995), where a veteran is in 
receipt of the maximum rating for limitation of motion of a 
joint, as in this case for the 30 percent rating for the left 
minor arm, the DeLuca provisions do not apply.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 30 percent for residuals of a 
shell fragment wound left arm with shoulder impairment must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Left shoulder scars
The veteran's service-connected tender scars, residuals of 
shell fragment wounds of the left shoulder have been rated by 
the RO under the provisions of Diagnostic Code 7804.  Under 
this regulatory provision, a 10 percent rating is warranted 
for superficial scars that are painful on examination.  The 
10 percent rating is the maximum rating under this Diagnostic 
Code.  

A rating in excess of 10 percent would be warranted for scars 
that have an area exceeding 12 square inches (77 sq. cm) if 
they are deep or cause limitation of motion (Diagnostic Code 
7801).

The veteran underwent a VA examination in January 2005.  
Examination of the scars revealed that they are essentially 
the same color as the surrounding tissue and somewhat 
difficult to see.  They were slightly tender; and had an 
irregular texture and margins.  They were minimally adherent 
to the underlying tissue.  There was no elevation or 
depression; and no keloid formation.  

The Board notes that there is no indication that the 
veteran's left shoulder scars are deep or cause limitation of 
motion.  As such, a rating in excess of 10 percent under 
Diagnostic Code 7801 is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 for tender scars, 
residuals of shell fragment wounds of the left shoulder must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).
  
Right shoulder 
The veteran's service-connected degenerative changes of right 
shoulder repair have been rated by the RO under the 
provisions of Diagnostic Code 5203.  Under this regulatory 
provision, a rating of 10 percent is warranted for malunion 
of the clavicle or scapula, or nonunion without loose 
movement.  A 20 percent rating is warranted for dislocation 
of the clavicle or scapula or nonunion with loose movement.  

As noted above, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, a 20 percent rating is warranted when the 
veteran's arm motion is limited to raising the arm to 
shoulder level; or when the motion of the veteran's minor arm 
is limited  to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the veteran's major arm is limited to midway 
between the side and shoulder; or the range of motion of the 
veteran's minor arm is limited to 25 degrees from the 
veteran's side.  A 40 percent rating is warranted only when 
the veteran is unable to raise his major arm to 25 degrees 
from his side. 

Additionally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5202 regarding impairments of the humerus, a 20 percent 
rating is warranted for a moderate deformity.  A marked 
deformity to the major arm warrants a 30 percent rating and a 
marked deformity to the minor arm warrants a 20 percent 
rating.  For recurrent dislocations at the scapulohumeral 
joint, a 20 percent rating is warranted for infrequent 
episodes, with guarding of movement at the shoulder level.  
For frequent episodes of dislocation and guarding of all arm 
movements, a 30 percent rating is warranted when applicable 
to the major arm; a 20 percent rating is warranted when 
applicable to the minor arm.  Fibrous union of the humerus 
warrants a 50 percent rating for the major arm; a 40 percent 
rating is warranted for the minor arm.  Nonunion of the 
humerus (false flail joint) warrants a 60 percent rating for 
the major arm; a 50 percent rating is warranted for the minor 
arm.  For loss of the humerus head (flail shoulder) an 80 
percent rating is warranted for the major arm; a 70 percent 
rating is warranted for the minor arm.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran underwent a VA examination in January 2005.  He 
reported that he is doing well in terms of moving the 
shoulder; but that he experiences pain in cold weather.  He 
then apparently contradicted himself by saying that he is 
never free of pain, which he described as severe; but he does 
not lose sleep or work due to it.  Flare-ups are caused by 
exposure to cold and any hard impact activity.  They are 
alleviated by drug therapy.  He was not scheduled for surgery 
or receiving and therapy at the time.  

Upon examination, there was very minimal tenderness at the 
acromioclavicular point anteriorly and posteriorly beyond the 
acromion itself.  Forward flexion was from 0-170 degrees 
(active and passive) unreduced by resistance or repetition 
without shortening of duration.  External and internal 
rotation was 0-85 degrees each and unreduced by resistance or 
repetition without shortening of duration.  Muscle mass and 
strength about the right shoulder were excellent.  X-rays 
showed distal clavicular resection with some postoperative 
residual, minimal glenohumeral osteoarthritic change.  He was 
diagnosed with degenerative joint disease of the right 
shoulder.  The examiner noted that he saw no eminent 
likelihood of weakness, incoordination, loss of range of 
motion, or loss of employment.  

In order to warrant a rating in excess of 10 percent, the 
veteran's disability must be manifested by dislocation of the 
clavicle or scapula or nonunion with loose movement; 
limitation of motion to where the major arm is limited to 
raising the arm to shoulder level; or a moderate deformity of 
the humerus.  

The veteran admitted at his January 2005 examination that he 
was doing well in terms of moving the shoulder.  The 
examination conformed that he had almost full range of 
motion.  Finally, the medical evidence in the claims file 
fails to show dislocation of the clavicle or scapula or 
nonunion with loose movement; or a moderate deformity of the 
humerus.  

In regards to DeLuca criteria, there is no medical evidence 
to show that there is any additional loss of motion of the 
right shoulder due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a rating in 
excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
changes of right shoulder repair must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).

Right knee
The veteran's service-connected degenerative joint disease of 
the right knee, status post medial meniscectomy has been 
rated by the RO under the provisions of Diagnostic Code 5257.  
Under this regulatory provision, a rating of 10 percent is 
warranted when the veteran experiences slight subluxation or 
lateral instability.  A rating of 20 percent is warranted 
when the veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral instability 

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees.  A 30 
percent rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg to 5 degrees warrants a 
zero percent rating.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is warranted when extension is 
limited to 30 degrees.  A 50 percent rating is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.
  
Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this case, the veteran's arthritis did not result in a 
noncompensable rating.  As noted, the RO granted a 10 percent 
rating under Diagnostic Code 5257.  It then granted a 
separate rating (10 percent) for limitation of extension 
under Diagnostic Code 5261. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

A May 2004 outpatient treatment report shows that upon 
examination of the veteran's knees, there was no laxity.  

The veteran underwent a VA examination in January 2005.  He 
reported severe pain in his knee that causes him to lose 
sleep nightly.  He would have to miss work if he were 
employed.  Flare-ups are caused by prolonged standing and any 
hard impact activity.  They are alleviated by avoidance and 
analgesics.  He wore a brace on both knees at the time of the 
examination; but did not use any other assistive devices.  

Examination revealed definite tenderness and minimal 
swelling.  There was no redness or increase in local heat.  
Patella inhibition test was strongly positive.  Drawer test 
was negative.  Extension was limited to 3 degrees, with the 
veteran reporting severe discomfort at that point.  Active 
flexion was from 0-95 degrees; passive flexion was from 0-98 
degrees with the veteran telling the examiner to stop at that 
point.  Quadriceps reflex was barely discernable.  Muscle 
mass and strength about the right knee appeared to be normal.  
He was diagnosed with degenerative joint disease right knee, 
status post medial meniscus repair.  X-rays showed moderately 
severe three compartmental osteoarthritis, most notable 
medially.  The examiner noted that it is highly likely that 
the veteran will lose an additional 5-10 degrees of flexion 
and 2-3 degrees of extension and will very likely require 
total knee arthroplasty on the right side.  

In order to warrant a rating in excess of 10 percent under 
Diagnostic Code 5257, the manifestations of the veteran's 
disability would need to more nearly approximate to moderate 
subluxation or lateral instability.  The Board notes that the 
veteran did not complain of subluxation or lateral 
instability (only pain and limitation of motion).  In 
addition, the examiner did not note subluxation or lateral 
instability.  
  
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for degenerative 
joint disease of the right knee, status post medial 
meniscectomy must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Right knee limitation of extension
In order to warrant a rating in excess of 10 percent for 
limitation of extension, it must be limited to 15 degrees.  
At the veteran's January 2005 examination, extension was 
limited to three degrees.  Furthermore, the claims file does 
not show limitation of extension to 15 degrees.  

In regards to DeLuca criteria, they were addressed by the 
January 2005 VA examiner.  He stated that the veteran would 
likely lose another 2-3 degrees of extension.  An additional 
2-3 degrees of extension still would not amount to limitation 
of extension to 15 degrees.  There is no medical evidence to 
show that there is any additional loss of motion of the right 
knee due to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for limitation of 
extension must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Earlier effective date (EED)
Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 
38 C.F.R. § 3.400(b)(2).

With regard to increased rating issue, the law pertaining to 
the effective date of a VA claim for increase in disability 
mandates that unless specifically provided otherwise, the 
effective date for the increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of the application therefor.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes 
on to specifically provide that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date. 38 U.S.C.A. § 5110(b)(2).  However, if the 
increase became ascertainable more than one year prior to the 
date of receipt of the claim, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet.App. 125 (1997).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2007).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for  any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

The RO granted service connection and increased the veteran's 
ratings effective October 22, 2004.  On that date, the RO 
received a correspondence dated October 2, 2004 in which the 
veteran's representative claimed that he had a certified mail 
receipt indicating that the RO received the claims (a 
correspondence dated August 28, 2004) on September 2, 2004.  
However, the certified mail receipt is not in the claims 
file.  

The Board notes that there is no evidence in the claims file 
that the claims were sent or received any earlier than 
October 22, 2004.  If the representative had submitted the 
alleged certified mail receipt, then that evidence would have 
been extremely probative.  Without it, there is no basis upon 
which to grant an earlier effective date with regards to the 
granting of service connection for left shoulder scars and 
limitation of extension of the right knee.  

With regard to the increased rating for residuals of a shell 
fragment wound left arm with shoulder impairment, the Board 
notes that the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
an application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2).  As such, if it is ascertainable 
that there was an increase in the veteran's disability one 
year prior to October 22, 2004, then the effective date would 
be the date that the increase became ascertainable.  

The Board notes that it has reviewed the veteran's outpatient 
treatment records, and there is no ascertainable increase in 
the veteran left arm/shoulder disability from October 22, 
2003.  Though the veteran sought treatment for numerous other 
disabilities (cervical stenosis, low back pain, 
osteoarthritis, etc.) there is no ascertainable increase in 
the veteran left arm/shoulder disability.  To the contrary, 
it does not even appear that the veteran sought treatment for 
his left arm/shoulder disability.     

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than October 22, 2004 is 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Increased ratings for shell fragment wound left arm with 
shoulder impairment; for tender scars, residuals of shell 
fragment wounds of the left shoulder; for degenerative 
changes of right shoulder repair; for degenerative joint 
disease of the right knee, status post medial meniscectomy; 
and for limitation of extension, right knee are not 
warranted.  Entitlement to an effective date earlier than 
October 22, 2004 for increased evaluations and establishment 
of service connection is not warranted.  To this extent, the 
appeal is denied.    




REMAND

As noted above, the veteran submitted new evidence directly 
to the Bard without waiving his right to RO consideration of 
that evidence.  Specifically, he submitted a June 2007 
correspondence from staff psychiatrist C.S.B., M.D. and F.G., 
MSW, LCWS.  Upon receiving this evidence, the Board sent the 
veteran a September 2007 correspondence informing him that in 
order for the Board to adjudicate his PTSD claim, he must 
waive his right to RO review of the new evidence.  He was 
also informed that he had 45 days to respond to the letter; 
and that if he did not respond, the issue would be remanded 
for RO review.  The veteran failed to respond to the letter.

The Board notes that a readjudicated PTSD claim may have a 
significant impact on his TDIU claim.  Since the TDIU claim 
is intertwined with the PTSD claim, the Board finds that the 
TDIU claim must be remanded for development and adjudication 
as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered).  

In addition, the Board notes that the January 2005 examiner 
failed to address the issue of entitlement to an increased 
rating for scars on the posterior side of right lower thigh.  
The Board finds that the veteran is entitled to a VA 
examination for the purpose of ascertaining the current 
severity of the scars.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its January 2005 VCAA 
notice.  As such, the new requirements do not constitute the 
basis of this remand.  However, since these issues need to be 
remanded on other grounds, the Board finds that the RO should 
comply with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected scars on the posterior 
side of right lower thigh.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for an increased rating for PTSD; 
increased rating for scars on posterior 
side of right lower thigh; and 
entitlement to TDIU with consideration of 
all evidence in the claims file.  The RO 
should issue a supplemental statement of 
the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


